Title: To Thomas Jefferson from David Hartley, 15 April 1785
From: Hartley, David
To: Jefferson, Thomas



Dear Sir
London April 15 1785

I am infinitely obliged to you for the favour of your letter which contains most interesting information to me who wish to maintain such friendly and candid correspondencies upon American matters for prospects of future times. At present by the public appearance of things the considerations of American matters do not seem to proceed. At least for my part I am not informed or instructed by administration upon any such points. I presume that they will be revived in time, and therefore in the interim I wish to encourage quiescent and conciliatory sentiments between our two Countries. And particularly in my own line of employment, I wish to keep up the chain of information and friendly correspondence as I presume that the consideration of American intercourse must certainly be resumed at some future period. I beg of you to receive my sincerest thanks for all your candid and intelligent communications to me when at Paris, as likewise by letter and I hope you will do me the favour to continue them.
I beg leave to state to you a case of a young gentleman, the Son of a very worthy friend of mine who died a few weeks ago viz. the case of Mr. Francis Upton son of Clotworthy Upton Esqr. (afterwards and at his Death Lord Templeton). I would beg the favour of your advice and assistance if in your power. The case is this. In the year 1764 Clotworthy Upton Esqr. (afterward created Lord Templeton) with the Earl of Ilchester and Lord Holland obtained the King’s order in council for a grant of 20,000 acres of land each in the province of New York. About the year 1769 Mr. Upton for the better location of his 20,000 acres joined Colonel Staats Morris, John Butler Esqr. and others in the purchase of a grant from the proprietors of the Country of Aquago Indians of 80,000 acres upon the Sesquehanna and Tiendersah rivers for which a consideration of 2000 Dollars was paid on the 9th. of febry. 1769. Mr. Upton had 20,000 acres of this land located to him accordingly on the Tiendersah river near its confluence with the Sesquehanna as may be seen by the Record of the grants of the Province, upon which Land he expended several sums of money and by Deed of the 3d. of April 1769 conveyed the same in trust for the use of Francis Upton, Clotworthy Upton the younger and Sophia Upton and their heirs for ever. Mr. Francis Upton therefore being just arrived at age is desirous of claiming the said 20000  acres of land in behalf of himself, his Brother and Sister; and hopes that as two of them are still minors and he came of age himself but on the 25 of Febry. 1785 (which prevented their applying to the legislature of New York before) the same may be restored to them, it being their principal dependence. I should be much obliged to you for your opinion and advice upon this case. I hope this will find you in good health and Miss Jefferson the same. Pray Remember me to all friends at Passy and Auteuil and to Mr. Humphries. Pray favour me with any American information, particularly any that may respect Great Britain. I have stated all my Sentiments to the British Ministry previous to the meeting of Parliament in January. You may be assured that every Sentiment of mine ever has and ever will be directed towards the cultivation of amity between Great Britain and the United States of America. I am Dear Sir with great & sincere esteem Ever yours,

D Hartley

